DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Amendment
            Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.      

                                                       Reference of prior art
Wang et al.  (US 20140131510, UNMANNED AERIAL VEHICLE AND OPERATIONS THEREOF).
Chuanjie Cheng.  (CN 101714624, Spiral-line multi-pole lug lithium ion battery and method for manufacturing same). Hereinafter Cheng.
Maleki et al.  (NPL, Lithium Ion Cell/Batteries Electromagnetic Field Reduction in Phones for Hearing Aid Compliance), hereinafter NPL.
Goldstein.  (US 20160176520, SELF-ENCLOSED AIR VEHICLE).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5-8 and 13-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cheng and further in view of NPL and further in view of Goldstein.

Re claim 1    Referring to the figures and the Detailed Description, Wang discloses:  An unmanned aerial vehicles (UAV) (¶ 0058 and fig’s. 1-3) comprising: an airframe (10) including a fuselage (11)  and a plurality of arms (12) coupled to the fuselage, the fuselage defining a battery compartment located at a central position of the fuselage (¶ 0058); a battery detachably housed in the battery compartment (¶ 0058, battery is detachable either for replacement or when using the right tool). 
Wang fails to teach as disclosed by Cheng: comprising one or more multi-tab wound cells, wherein the one or more the multi-tab wound cells comprise one or more electrode sheets and a plurality of tabs electrically connected to the one or more electrode sheets, and an electrode sheet of the one or more electrode sheets is provided with one or more of the plurality of tabs (¶ 0054); 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Cheng teachings of one or more multi-tab wound cells, wherein the one or more the multi-tab wound cells comprise one or more electrode sheets and a plurality of tabs electrically connected to the one or more electrode sheets, and an electrode sheet of the one or more electrode sheets is provided with one or more of the plurality of tabs into the Wang to provide a strong power source for the electric motors used to actuate the rotor blades.
magnetic sensor mounted at the fuselage and spaced apart from the battery (Wang fig’s. 5-6c).
	However On the other hand Wang, as modified above,  discloses the claimed invention except for two magnetic sensors mounted at a nose and a tail of the fuselage respectively and spaced apart from the battery.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have two magnetic sensors mounted at a nose and a tail of the fuselage respectively and spaced apart from the battery for obtaining accurate magnetic measurements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Wang, as modified above, fails to teach as disclosed by NPL: the one or more multi-tab wound cells reduce magnetic disturbances to the magnetic sensor (the whole document specifically the conclusions, regardless of the intended use of the battery in the NPL). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the NPL teachings of the one or more multi-tab wound cells reduce magnetic disturbances to the magnetic sensor into the Wang, as modified above, to provide a strong power source for the electric motors used to actuate the rotor blades.
On the other hand Wang, as modified above, fails to teach as disclosed by Goldstein:  the plurality of arms are foldable to be gathered with respect to the fuselage to cover a side of the battery in a non-operating state of the UAV (fig’s 2 and 3, items 30).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Goldstein teachings of the plurality of arms are foldable to be gathered with respect to the fuselage to cover a side of the battery in a non-operating state of the into the Wang, as modified above, to save space in transporting the UAV and provide additional protection to the arms, motors and propellers

Re claim 3    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: The UAV of claim 1, wherein: the arms are movably coupled to the fuselage; and the arms are movable relative to the fuselage when the arms move between a folded state or an unfolded state (Wang ¶ 0044). 

Re claim 5    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: The UAV of claim 3, wherein: the airframe further comprises a stand connected to the fuselage, wherein each of the two magnetic sensors is mounted at the stand (Wang, as modified above ¶ 0075, items 504, 506, 604 and 606 ).

Re claim 6    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: The UAV of claim 3, further comprising: power apparatuses disposed at the arms and providing the UAV with flight power (Wang item 2). 

Re claim 7    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: The UAV of claim 6, wherein: when the arms are in the unfolded state (Wang fig’s 1-3 the arms). 
	However Wang, as modified above, discloses the claimed invention except for a spacing between the power apparatuses arranged at a diagonal of the UAV is smaller than or equal to 60 cm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a spacing between the power apparatuses arranged at a diagonal of the UAV is smaller than or equal to 60 cm for providing the UAV with balanced lift forces from the rotors, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Re claim 8    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: The UAV of claim 6, wherein: when the arms are in the folded state (Wang ¶ 0044 and fig’s 1-3 when the arms are folded).
Wang, as modified above, discloses the claimed invention except for a spacing between the power apparatuses arranged at a diagonal of the UAV is smaller than or equal to 30 cm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a spacing between the power apparatuses arranged at a diagonal of the UAV is smaller than or equal to 30 cm to facilitate storage and/or transportation of the UAV, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 
Re claim 13    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses the claimed invention except for the fuselage has a length smaller than or equal to 40 cm.   It would have been an obvious matter of design choice to have the fuselage has a length smaller than or equal to 40 cm to provide sufficient room for the components located or mounted in the fuselage, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

	Re claim 14    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: the claimed invention except for a distance between the magnetic sensor and the battery is smaller than or equal to 30 cm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a distance between the magnetic sensor and the battery is smaller than or equal to 30 cm to be within the body of the UAV for measuring the magnetic field, since it has been held that discovering an optimum value of a In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Re claim 15    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: The UAV of claim 1, wherein: an electromagnetic shielding member is disposed between the one or more multi-tab wound battery cells and the magnetic sensor (Wang ¶ 0069). 

Re claim 16    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: The UAV of claim 1, wherein: the one or more electrode sheets include a positive electrode sheet, a negative electrode sheet, and a separator disposed between the positive electrode sheet and the negative electrode sheet (Cheng ¶ 0057); the two magnetic sensors include at least one of a compass, a magnetic field sensor, or a magnetic position sensor (Wang, as modified above ¶ 0033). 

Re claim 17    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: The UAV of claim 1, wherein: the UAV is foldable; the battery includes a lithium battery (Cheng ¶ 0057); and/or the battery provides a power to the magnetic sensor (Cheng ¶ 0057 the battery provides a power to the magnetic sensor). 

Re claim 18    Referring to the figures and the Detailed Description, Wang, as modified above,  discloses: The UAV of claim 1, wherein: the UAV has a weight smaller than or equal to 1000 grams (Wang ¶ 0084).

Response to Arguments
           Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. The examiner responded to the intended use of the battery in the rejection above.

                                                                   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for 


/MEDHAT BADAWI/Primary Examiner, Art Unit 3642